944 F.2d 906
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Clifford R. SPIVEY, Defendant-Appellant.
No. 91-1881.
United States Court of Appeals, Sixth Circuit.
Sept. 23, 1991.

1
Before RYAN, Circuit Judge, WELLFORD, Senior Circuit Judge, and HIGGINS, District Judge*.

ORDER

2
The defendant appeals the district court's order that he be detained pending trial in this narcotics conspiracy case.   The defendant has filed a brief in support of his release and the government has filed a brief in opposition.   Upon consideration of the documents before the court, the court concludes that the district court did not err in denying pretrial release.   See 18 U.S.C. § 3142;   United States v. Hazime, 762 F.2d 34 (6th Cir.1985).


3
It is therefore ORDERED theat the district court's order is affirmed.



*
 The Honorable Thomas A. Higgins, U.S. District Judge for the Middle District of Tennessee, sitting by designation